DETAILED ACTION
This action is in response to applicant’s amendment filed on 8/25/2022.  Claims 1-20 are still pending in the present application.  This Action is made FINAL. 
Applicant’s amendments overcome the rejection of claims under Claim Rejections - 35 USC § 112 (b). Accordingly, the 35 USC § 112 (b) is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamilin (US 20190246242) in view of Zhao (US 10,003,925). 
Referring to claim 1, Tamilin discloses a method (abstract, FIG. 4-9 and Par. 49-50) comprising: 
determining location data associated with a plurality of probe devices when the “the indoor environment model 501 may specify specific locations or areas through which the portable electronic devices 201 can enter and/or exit”, note that each location determination and tracking must start with initiating the Location determining process. With regards to plurality of probe devices instead of at least one, it is noted that the concept is the same. Further, Tamilin teaches the tracking location of plurality of user devices. With regards to the phrase “a plurality of probe devices”, the system of Tamilin also determines 
location data associated with a plurality of probe devices when the probe device traverse from outside a point-of-interest (POI) to inside the POI.  One skilled in the art would recognize that the same technique used for “determining location data associated with one probe devices when the probe device traverses from outside a point-of-interest (POI) to inside the POI” can also be used for “a plurality of probe devices” when they traverse from outside a point-of-interest (POI) to inside the POI); 
generating an origin-destination (OD) matrix, wherein the OD matrix represents 
 Tamilin is not relied on for traversing from outside a point-of-interest (POI) to inside the POI, determining one or more clusters of trajectories of the sub-POIs located within the POI; processing the one or more clusters, 
Zhao discloses when probe devices traversing from outside a point-of-interest (POI) to inside the POI (Col. 4, lines 39-51, “geofencing application that detects device within the geofence region . . . Each device’s location is compared to the geofence region to determine if the device within the geofence region”.  Note that outside the geofence is equivalent to outside the POI and inside geofence is equivalent to the inside the POI. Zhao discloses that when the device crosses over to the geofence, its crossover is determined, which reads on determining when the at least one device traversing from outside a point-of-interest (POT) to inside the POI). 
Zhao further discloses determining one or more clusters of trajectories of the 
and processing the one or more clusters, “a device may traverse through a plurality of independent geofence regions (e.g., while a user is shopping within a mall), and consequently the device may respectively receive a plurality of requests from a plurality of location based services for a location of the device”. Also Col. 5, lines 62-67, “sensors 280 and accelerometer … monitor various aspects of the device”. Col. 6, lines 12-26, Map logic 246 … to determine the … position … to generate map”. With regards to sub-POI note that Zhao teaches the device may traverse through a plurality of independent geofence regions (e.g., while a user is shopping within a mall). Thus, the shops in the mall can is the sub-POIs and the mall itself is the POI.
With regards to the phrase “determining one or more clusters of trajectories of the probe devices based on the location data”
 One skilled in the art would recognize that the same technique used for “determining one or more clusters of trajectories of one probe device based on the location data”  can be used for “a plurality of probe devices” when they traverse from outside a point-of-interest (POI) to inside the POI). Further, applicant has not specifically specified what cluster is referring to.  The system of Zhoa determines a trajectory of the device based on a series of locations e.g., based on a series of locations of shops (or sub-POIs), thus, Zhao processes the one or more clusters and processing the one or more clusters. Furthermore, since Zhao also determines the device being inside or outside the POI and zhao determines the movements and the trajectories of the devices based on a series of locations e.g., based on a series of locations of shops (or sub-POIs), thus, Zhao processes the one or more clusters. The shops and small stores (sub-POIs) represent the clusters and as the devices travel through these clusters, the signals received from them are processed and therefore trajectories are generated).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tamilin by incorporating the teachings of Zhao such that outdoor location would be tracked when devices enters a point of interest for the purpose of identifying the location within the POI and then providing services associated with that POI. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 2, the combination of Tamilin/Zhao discloses the method of claim 1, further comprising: processing the one or more clusters to determine one or more mobility patterns of the at least one probe device, wherein the one or more mobility patterns are with respect to the at least one of the sub-POIs (Zhao, Col. 4, lines 39-51, “ Geofencing applications rely on accurate, up to date, location information from a device and often determine a trajectory of a device based on a series of determined locations of the device. To this end, geofencing applications typically poll devices for the devices' locations very frequently. This means that devices are being called on more and more frequently to determine their location, which consumes significant power and may lead to unsatisfactory battery life. Also, a device may traverse through a plurality of independent geofence regions (e.g., while a user is shopping within a mall)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tamilin by incorporating the teachings of Zhao such that outdoor location would be tracked when it enters a point of interest for the purpose of identifying the location within the POI and then providing services associated with that POI. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 3, the combination of Tamilin/Zhao discloses the method of claim 2, further comprising: predicting which one of the sub-POIs that the at least one probe device is likely to visit based, at least in part, on one of the areas outside the POI that the user travels from and the one or more mobility patterns (Zhao, Col. 4, lines 39-51, “ Geofencing applications rely on accurate, up to date, location information from a device and often determine a trajectory of a device based on a series of determined locations of the device. To this end, geofencing applications typically poll devices for the devices' locations very frequently. This means that devices are being called on more and more frequently to determine their location, which consumes significant power and may lead to unsatisfactory battery life. Also, a device may traverse through a plurality of independent geofence regions (e.g., while a user is shopping within a mall)”. Note that reading the trajectory or course also allows a course or location prediction).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tamilin by incorporating the teachings of Zhao such that outdoor location would be tracked when it enters a point of interest for the purpose of identifying the location within the POI and then providing services associated with that POI. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 4, the combination of Tamilin/Zhao discloses the method of claim 3, further comprising: selecting data to transmit to the at least one probe device, another device, or a combination thereof based on the OD matrix, the predicted sub-POIs, or a combination thereof (Zhao, Col. 3lines 39-65, “A location based service (LBS) is a particular geofencing application that detects devices within the geofence region for the purpose of communicating with users of the devices while they are proximate the POI (e.g., within the geofence region). Device users can subscribe to location based service offered by a given retailer or service provider in return for receiving offers or information” note that devices receive communications and/or offers when they proximate to the POI). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tamilin by incorporating the teachings of Zhao such that outdoor location would be tracked when it enters a point of interest for the purpose of identifying the location within the POI and then providing services associated with that POI. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 5, the combination of Tamilin/Zhao discloses the method of claim 1, further comprising: providing a handshake between outdoor positioning technology that determines a portion of the location data outside the POI and indoor positioning technology that determines another portion of the location data inside the POI (Zhao, “Col. 4, lines 19-31, “a device may traverse through a plurality of independent geofence regions (e.g., while a user is shopping within a mall), and consequently the device may respectively receive a plurality of requests from a plurality of location based services for a location of the device”. Also Col. 5, lines 62-67, “sensors 280 and accelerometer … monitor various aspects of the device”. Col. 6, lines 12-26, Map logic 246 … to determine the … position … to generate map”, note that the outside of POI location is determined in cooperation with the inside of the POI location determination system and a device is tracked when it enters the inside POI area, which at the point the location determination shifts to indoor tracking system. Thus, a handshaking between the indoor and outdoor tracking system must take place in order to continuously track the locations).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tamilin by incorporating the teachings of Zhao such that outdoor location would be tracked when it enters a point of interest for the purpose of identifying the location within the POI and then providing services associated with that POI. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 8, the combination of Tamilin/Zhao discloses the method of claim 1, further comprising: generating an index of the plurality of sub-POIs based on the OD matrix, wherein the index is based on a time spent at each sub-POI of the plurality of sub-POIs as indicated by the OD matrix (Tamilin, Figure 4-9 and Par. 5 and 123, “shows that people spend approximately 93% of their time”, “timestamp indicating at which time the estimate was computed.”).
Referring to claim 9, the combination of Tamilin/Zhao discloses the method of claim 1, wherein the OD matrix is generated with respect to at least one contextual parameter, and wherein the at least one contextual parameter includes at least in part a temporal parameter (Tamilin, Par. 9, 123, FIG. 4-9, “data map display module, wherein the position data acquisition module is realized through an RFID reader capable of reading real-time two-dimensional coordinates of an RFID label, the interaction data acquisition module is realized through the RFID reader capable of reading RFID label information entering a view field, and the real-time positions of the customers and the goods are displayed on the map in real time via the data map display module. The data storage and analysis module analyses positions and interaction data of the goods and the customers, results are displayed on the map via the data map display module, and a report form is generated at the same time”, note that the data in the matrix e.g., maps are changed bases on new movements).
Claims 11-15 recite features analogous to the features of claims 1-5 respectively, with the exception that claims 11-15 are apparatus claims including processor and memory. However, the prior art also discloses such apparatus and system that includes processor and memory. E.g., all of figures 1-5, at least, of Tamilin disclose system that include hardware, processors and devices for the performing the method of claims 1-5. Thus, claims 11-15 are rejected for the same reasons as set forth above. 
Claims 16-20 recite features analogous to the features of claims 1-5 respectively, with the exception that claims 16-20 are non-transitory computer readable media claim. However, the prior art also discloses such non-transitory computer readable media that includes processor and memory. E.g., all of figures 1-5, at least, of Tamilin disclose physical memory and processors that include hardware, processing devices for the performing the method of claims 1-5. Thus, claims 16-20 are rejected for the same reasons as set forth above. 
Claims 7, 10  are rejected under 35 U.S.C. 103(a) as being unpatentable over Tamilin (US 20190246242) in view of Zhao (US 10,003925) and further in view of well-known art.
Referring to claim 7, the combination of Tamilin/Zhao discloses the method of claim 5, but is silent on the indoor positioning system includes a signal round-trip- time based positioning system.
Examiner takes official notice of the fact that ranking POI based on popularly is well-known in the art.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of combination by incorporating the teachings well-known art, so that POIs would be ranked, for the purpose of distributing resources efficiently in those higher populate areas. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
 	Referring to claim 10, the combination of Tamilin/Zhao discloses the method of claim 1, but is not relied on for processing the OD matrix to rank the plurality of sub-POIs based on popularity.
Examiner takes official notice of the fact that ranking sub-POI based on popularly is well-known in the art.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of combination by incorporating the teachings well-known art, so that POIs would be ranked, for the purpose of distributing resources efficiently in those higher populate areas. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tamilin (US 20190246242) in view of Zhao (US 10,003,925), further in view of Kim (20180213363). 
Referring to claim 6, the combination of Tamilin/Zhao discloses the method of claim  5, but is not relied on for map-matching the other portion of the location data inside the POI to indoor map data to determine the indoor movement of the at least one probe device.
Kim disclose map-matching the other portion of the location data inside the POI to indoor map data to determine the indoor movement of the at least one probe device (Kim, Par. 86, “map-match”, “the location determiner 222 may determine floor information of the integrated positioning providing system 110 as the 3F of the building A and may match (i.e., map-match) a point corresponding to GPS coordinate information of the integrated positioning providing system 110 to map information corresponding to the 3F of the building A”. Tamilin, Par. 9, 123, “track 1205 can be mapped to tiles 1203 in the grid 1202. Accordingly, track data 605 can be represented as an ordered sequence of tiles, so discretising the path traveled by a tracked entity”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combo by incorporating the teachings of Kim such that outdoor and indoor system provide an handshaking first for so the device would be tracked to the point that the device enters the indoor facility, for the purpose of relating indoor and outdoor locations and providing a more efficient location determination system. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Response to Arguments
Applicant’s arguments submitted 8/25/2022 with regards to independent claims have been fully considered but are moot in view of new grounds of rejection.
Applicant’s arguments are directed toward the amended claims. Specifically, applicant has amended the independent claims by changing the phrase “at least one probe device” to phrase “plurality of probe devices”.  This change has been addressed in the new rejection. Further, applicant has amended the independent claims by deleting “the one or more trajectories, or a combination thereof”. This change in the independent claims has been address in the rejection.


With regards to claims 2-4, Applicant’s arguments submitted 8/25/2022 with regards to claims 2-4 have been fully considered but they are not persuasive.
Applicant argues the following:
In addition, Zhao is simply silent with respect to claims 2-4 that further recite predicting which sub-POI a user from some certain area of the city (e.g., zip code) is likely to visit when the user walks indoor from certain outdoor location. The other cited references fail to compensate for such deficiencies. It is therefore apparent that even if the applied references are combined as proposed by the Examiner, and Applicants do not agree that the requisite realistic motivation has been established, the claimed invention would not result. Uniroyal, Inc. v. Rudkin-Wiley Corp., 837 F.2d 1044 (Fed. Cir.1988). Applicants, therefore, submit that the imposed rejections under 35 U.S.C. §103(a) is not factually or legally viable and, hence, solicit withdrawal thereof. Therefore, the present application, as amended, overcomes the rejections of record and is in condition for allowance. Favorable consideration is respectfully requested. 


Examiner Response:

Examiner respectively disagrees with the above arguments and asserts that during patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP   § 2111 - § 2116.01 for case law pertinent to claim analysis. A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction consistent with the specification, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability.
Firstly, the applicant’s above argument are mere allegations that the applied prior art does not teach the claimed features. The applicant has not distinctly and specifically pointed out or explained any differences whatsoever between the limitations of claims and the teachings of Zhao. Further, one skilled in the art would recognize that the teachings of Zhao clearly teach the limitation of claims 2-4. Applicant’s complete arguments without explaining differences between prior art and the claim language is not persuasive. 
Further, with regards to claim 2, Zhao, Col. 4, lines 39-51, specifically the disclosure of “Geofencing applications rely on accurate, up to date, location information from a device and often determine a trajectory of a device based on a series of determined locations of the device. To this end, geofencing applications typically poll devices for the devices' locations very frequently. This means that devices are being called on more and more frequently to determine their location, which consumes significant power and may lead to unsatisfactory battery life. Also, a device may traverse through a plurality of independent geofence regions (e.g., while a user is shopping within a mall)” read on the claim phrase “determine one or more mobility patterns of the at least one probe device, wherein the one or more mobility patterns are with respect to the at least one of the sub-POIs”.
Further, with regards to claim 3, Zhao’s Col. 4, lines 39-51, “ Geofencing applications rely on accurate, up to date, location information from a device and often determine a trajectory of a device based on a series of determined locations of the device. To this end, geofencing applications typically poll devices for the devices' locations very frequently. This means that devices are being called on more and more frequently to determine their location, which consumes significant power and may lead to unsatisfactory battery life. Also, a device may traverse through a plurality of independent geofence regions (e.g., while a user is shopping within a mall)” read on the claimed language in claim 3. 
Further with regards to claim 4, Zhao’s, Col. 3lines 39-65, “A location based service (LBS) is a particular geofencing application that detects devices within the geofence region for the purpose of communicating with users of the devices while they are proximate the POI (e.g., within the geofence region). Device users can subscribe to location based service offered by a given retailer or service provider in return for receiving offers or information” note that devices receive communications and/or offers when they proximate to the POI” read on the phrase providing a handshake between outdoor positioning technology that determines a portion of the location data outside the POI and indoor positioning technology that determines another portion of the location data inside the POI Particularly, the applicant has not provided persuasive evidence as to why the teachings of Martin-Crocher does not read on the claimed invention. 
Applicant’s arguments do not take into account what the collective teachings of the prior art would have suggested to one of ordinary skill in the art. As the Court stated in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981): 

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. 
Examiner asserts that based on the facts evidenced in the applied references and knowledge of the one the ordinary skill in the art, one skilled in the art would have recognized (1) all the claims elements were found in the prior art, although not necessarily in the same reference, (2) one of the ordinary skill in the art would have combined the findings in the format claimed, and in combination, each element merely performs the same function as it does separately and (3) one of the ordinary skill in the art would have recognized that the results of the combination were predictable. 
Examiner asserts that based on the facts evidenced in the applied references and knowledge of the one the ordinary skill in the art, one skilled in the art would have recognized (1) all the claims elements were found in the prior art, although not necessarily in the same reference, (2) one of the ordinary skill in the art would have combined the findings in the format claimed, and in combination, each element merely performs the same function as it does separately and (3) one of the ordinary skill in the art would have recognized that the results of the combination were predictable. 
Since applicant has not traversed the examiner’s assertion of official notice in the rejection of claims 7 and 10 above, the common knowledge or well-known in the art statement as applied in the rejection of claims 7 and 10 is taken to be admitted prior art. See MPEP 2144.03.

Applicant is invited to contact examiner and discus claim amendments during an interview in order to place claims in condition for allowance and thereby expedite prosecution. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/               Primary Examiner, Art Unit 2644